This is an appeal from a judgment rendered by the Circuit Court of Cecil County, in favor of the appellee in the sum of twenty-seven hundred and fifty dollars, the suit having been removed to that court from the Circuit Court of Kent County. The appellant is The Provident Trust Company of Philadelphia, executor in Maryland of the will of Ella M. Copperfield, and the appellee is E. Thomas Massey. The suit was brought by the appellee to recover for services rendered Ella M. Copperfield during her lifetime, said services being the supervising of her farm in Cecil County, Maryland, for eleven years from 1909 to 1919, inclusive.
Ella M. Copperfield, before her marriage, was Ella Massey, the daughter and only surviving child of George Olam *Page 37 
Massey. She inherited from her father, who died in 1909, a farm containing about six hundred acres, located in Cecil County, Maryland. She was twenty-four years old at the time of her father's death, and about nine months thereafter married Earl M. Copperfield, and lived with him in the City of Philadelphia up to the time of his death, which occurred in August, 1920. She did not long survive her husband, her death taking place in December of the same year. The appellee, E. Thomas Massey, is an uncle of Ella M. Copperfield, being her father's brother, and lives in Kent County, being cashier of The Peoples' National Bank of Chestertown, and engaged in the insurance, seed and fertilizer business. He also supervised and managed farms belonging to different members of the Massey family, that of his sister, Mary Massey, his own, and his mother's. Shortly after the death of his brother, George Olam Massey, he took over the management of the farm belonging then to Ella Massey, afterwards Ella M. Copperfield. It is services rendered in this connection for which compensation is claimed.
In August, 1911, Ella M. Copperfield executed a power of attorney to the appellee, in which power was given him to manage her property and collect rents and profits arising therefrom, and under which power of attorney the appellee continued the care of Mrs. Copperfield's farm, supervised and generally managed it, the management and supervision consisting of leasing or renting the farm to tenants on shares, disposing of the landlord's share of the produce, collecting the proceeds therefrom, and doing generally those things which an owner of farm property would do. This relationship continued to exist until Mrs. Copperfield sold the farm to Mr. Steele in the year 1920, the purchaser getting the grain crop sown in 1919. In connection with the management of the farm the appellee supervised the construction of a barn or stable thereon, costing about twenty-eight hundred dollars, to replace one which had burned.
The declaration contains the money counts, and accompanying it is the cause of action, consisting of an account for services rendered in the supervision and management of the *Page 38 
said farm in each of the years beginning with 1909 and ending with 1919, the said account setting out generally in each year the character of the services and the amount due therefor. The aggregate amount, according to said account, being thirty hundred and thirty dollars, and being sworn to by the appellee.
The defendant pleaded the general issue plea, and afterwards filed pleas of limitation. These pleas of limitation, upon motion of the plaintiff, after argument were rejected by the court. Issue was then joined on the defendant's general issue pleas and the case tried by a jury on September 26th, 1923.
During the progress of the trial the appellant reserved six exceptions to the rulings of the court on the testimony, three of which were abandoned during the argument in this court, and only the fourth, fifth and sixth urged by the appellant.
At the close of the plaintiff's testimony the defendant offered a prayer to take the case from the jury, which was refused by the court. The defendant offered no testimony. The plaintiff then offered five prayers, the first, third and fifth of which were granted and the other two rejected. The defendant offered four prayers, the second and third of which were granted, and the other two rejected. The defendant filed special exceptions to the granting of the plaintiff's first and fifth prayers, which were overruled by the court.
The ruling of the court in granting the plaintiff's first, third and fifth prayers, and overruling the defendant's special exceptions to the plaintiff's first and fifth prayers, and refusing the defendant's first and fourth prayers, constitutes the seventh bill of exception.
We will first examine and pass upon the exceptions taken to the rulings of the court on the evidence.
The fourth and fifth exceptions will be considered together; they grow out of the refusal to sustain objections by the defendant to questions asked the witness Perkins.
Mr. Perkins had previously testified that he lived in Chestertown; that his business is being executor and administrator *Page 39 
of estates, selling securities and bonds; that at the time of testifying he was winding up the affairs of the Second National Bank; that he also had been managing farms for about ten or twelve years; that by managing farms he meant taking the place of the owner and giving the farm generally such supervision as would be given by the owner; that during the ten or twelve years he had been managing farms that the greatest number managed in any one year was sixteen and the lowest ten; that these farms managed by him during that period of time were located in Kent and Cecil Counties; that he knew the Copperfield farm and had been on it once; that he knew the general location of the farm and the conditions in that locality; that he was familiar with what was required of a person occupying the plaintiff's position in respect to the management of farms; that at the time of testifying the witness was managing four farms in Cecil County, and that the same general condition as to roads, water transportation, telephone and other facilities as to the management of a farm existed in the locality of the Copperfield farm, as existed in the neighborhood where the farms that he was then managing were located; that the distance from the Copperfield farm to those the witness was managing ranged from four to nine miles. The witness was then asked: "Q. Mr. Perkins, have you heard all the testimony in this case? A. Yes, sir. Q. Are you able to state from what you heard, from all the testimony and from your experience in handling real estate, what the services from Mr. Massey were reasonably worth annually?" To the latter question, upon objection by the defendant being overruled, the defendant excepted, constituting the fourth bill of exception. The witness then answered, "Yes, sir." "Q. Please state what in your judgment the services of Mr. Massey were reasonably worth in the period described in the testimony annually?" To which question the defendant also objected, and upon the court overruling the objection, the defendant excepted, and this constitutes the fifth bill of exception.
The basis of objection to these two questions is that the witness Perkins was not qualified to testify. *Page 40 
We do not think the lower court erred in permitting these questions and answers, under the authority of the decisions of this Court in the cases of Wallace v. Schaub, 81 Md. 594;Doyle v. Gibson, 119 Md. 36; and State v. Phillinger,142 Md. 365.
The witness here was a man of large business, and with special experience in the supervision and management of farm property, not only in Kent County where he lived, but also in Cecil County within a few miles of the Copperfield farm. This experience extended over a period of ten or twelve years, during which period he managed from ten to sixteen farms annually. He knew the farm in question and the general conditions surrounding the management of like property in that locality. He was fully acquainted with the service required of a man occupying the position of the plaintiff in this case, and in addition thereto had heard during the progress of the trial numerous witnesses detail the service rendered by Mr. Massey. We think under this condition that the witness was qualified to express an opinion as to the reasonable worth of the service rendered by the plaintiff. The cases of Carlin v. Biddison, 135 Md. 458; Giering v.Sauer, 120 Md. 295; Western Md. Rwy. Co. v. Jacques,129 Md. 400; and Dashiell v. Jacoby, 142 Md. 330, are not in conflict with this view.
It follows from what we have said in reference to the fourth and fifth exceptions that the court below committed no error in refusing to strike out the whole of the witness Perkins' testimony, which was the basis of the sixth exception.
The rejected prayers of the defendant were as follows:
Defendant's First Prayer. — "The jury are instructed that there is no evidence in the case legally sufficient to entitle the plaintiff to recover and the verdict of the jury must be for the defendant.
Defendant's Fourth Prayer. — The jury are instructed that there is no evidence in the case legally sufficient under the pleadings to establish a contract express or implied between *Page 41 
the plaintiff and the said Ella M. Copperfield, and their verdict must be for the defendant."
These prayers constitute a demurrer to the plaintiff's evidence. As repeatedly stated by this court, the legal effect of such prayers is to admit the truth of the plaintiff's evidence, and every inference properly deducible therefrom, but to deny their legal sufficiency under the pleading to entitle the plaintiff to recover.
These prayers were properly rejected.
E. Thomas Massey was an uncle, a blood relative, of the decedent, but they were not members of the same family; and there arises no presumption that the services were gratuitous. The appellee lived in Chestertown, Maryland, while Ella M. Copperfield lived with her husband, in the City of Philadelphia, from 1909 to 1920, the time of his death. This was the whole period during which the services were rendered and for which compensation is claimed.
Their domestic associations did not involve the usual incidents of family relationship. Neudecker v. Leister, 132 Md. 574;Elosser v. Fletcher, 126 Md. 244; Giering v. Sauer,120 Md. 302; Pearre v. Smith, 110 Md. 534; Wallace v. Schaub,supra.
As between persons not members of the same family the rendition of useful services by one to the other furnishes prima facie
evidence of their acceptance and, in the absence of some proof to the contrary, will create an obligation on the part of the recipient to pay an amount equal to the reasonable value of such services. Spencer v. Trafford, 42 Md. 20; Bixler v.Sellman, 77 Md. 494; Wallace v. Schaub, supra; Giering v.Sauer, supra.
There is abundant evidence, as disclosed by the record, tending to prove the employment of the plaintiff by the defendant's decedent, and the rendition of the services.
This is shown by the power of attorney hereinbefore mentioned, which was signed and acknowledged by Ella M. Copperfield, and recorded among the Land Records of Cecil County, by the written lease of the decedent's farm for five years from January 1st, 1917, executed by the plaintiff; by *Page 42 
the statement of accounts, and letters of the plaintiff to Ella M. Copperfield or her husband; and by the testimony of numerous witnesses as to the plaintiff's management of the decedent's farm, and the kind and quantity of the service.
There is also the evidence of Miss Mary Ella Massey, sister of the plaintiff, and aunt of the decedent, who testified: "A great many times Mrs. Copperfield told me if it was not for her Uncle Tom, without him, she could not manage her farm, and she would pay him for his services"; that "she gave the farm to him to manage to get her out of debt, and he had done the very best of his ability"; that "she was not capable of taking care of her farm"; that "her husband knew nothing about farming, and if it were not for Uncle Tom she wouldn't be able to have kept it"; that "he had accomplished a great deal, and had paid off a great many of her debts."
In the case of Bantz v. Bantz, 52 Md. 694, Judge Irving said: "This claim is unquestionably suspicious on its face. It is for nineteen years' service. It is the account of a man who had large dealings with the alleged debtor, and through whose hands large sums of the alleged debtor's money were continually passing, from which, in settlements, he could have retained his pay. It is in proof that a settlement was had a short time prior to her death, and no mention of any such claim appears to have been made."
In Bagby's Maryland Law of Executors and Administrators, at page 113, it is said: "When through a series of years the claimant's conduct was irreconcilable with his claim, it may not be allowed without clear and satisfactory proof from disinterested sources." The author cites a number of this Court's decisions to support the statement of the text, among which areBantz v. Bantz, supra; Duckworth v. Duckworth, 98 Md. 98;Bixler v. Sellman, 77 Md. 497; Lowe v. Lowe, 111 Md. 118;Elosser v. Fletcher, 126 Md. 249; Huff v. Simmers,114 Md. 553; Pearre v. Smith, 110 Md. 531; Stockett v. Jones,
10 G.  J. 278. There are many points of similarity between some of the cases above cited and the *Page 43 
case now being considered, but in each of those cases the claimant was a member of the decedent's family, and that fact constitutes the vital distinction.
If the parties are members of the same family, the law presumes that at the time the services were rendered there was no intention to charge and pay for them, and requires clear and satisfactory proof from disinterested sources to overcome this presumption. If the parties were not members of the same family there is no such presumption, but, on the contrary, there is an implied obligation on the part of the one who receives and is benefitted by the services to pay their reasonable worth.
This brings us to a consideration of the action of the court below in overruling the defendant's special exceptions to the plaintiff's first and fifth prayers, and in granting same. These prayers are as follows:
"Plaintiff's First Prayer. — The court instructs the jury that if they find that the plaintiff rendered to the late Ella Copperfield valuable personal services, and that said services were of such a nature and rendered under such circumstances, that the jury find there was an express or implied understanding or agreement between the plaintiff and the said Ella Copperfield, that the latter would pay therefor and the plaintiff expected to be compensated therefor, and that some portion of said services under the conditions mentioned were rendered the verdict of the jury must be for the plaintiff."
"Plaintiff's Fifth Prayer. — If the jury find from the evidence that the plaintiff and the late Ella Copperfield had an agreement under which the plaintiff was to manage and control the farm in Cecil County of the said Ella Copperfield, and that the plaintiff under said agreement did manage the farm of the said Ella Copperfield from 1909 to 1919, inclusive, or for any part of said period, and that said agreement between the plaintiff and the said Ella Copperfield was that the services of the plaintiff should be paid for, then the verdict of the jury must be for the plaintiff in this case." *Page 44 
To which prayers the defendant filed the following special exceptions:
  "Defendant's Special Exception to Plaintiff's First Prayer.
    "The defendant specially excepts to the granting of the plaintiff's 1st prayer and for reasons thereof says:
    "1. That there is no evidence in the case legally sufficient under the pleadings,
    "(a) to support the hypothesis of said prayer;
    "(b) that there was an express or implicit understanding or agreement between the plaintiff and the said Ella Copperfield that the latter would pay therefor and the plaintiff expected to be compensated therefor."
  "Defendant's Special Exception to Plaintiff's Fifth Prayer.
    "The defendant specially excepts to the granting of the plaintiff's fifth prayer, and for reasons thereof says:
    "1. That there is no evidence in the case legally sufficient under the pleadings,
    "(a) to support the hypothesis of said prayer;
    "(b) that there is no evidence of an agreement between the plaintiff and the said Ella Copperfield that the services of the plaintiff should be paid for;
    "(c) that there is no evidence that the plaintiff was not paid for all services rendered to the said Ella Copperfield."
The appellant contends these prayers are faulty, because they fail to submit to the jury the finding of a fact which is essential to the plaintiff's right of recovery, to wit: That the plaintiff had not been fully paid for all services rendered Ella M. Copperfield; or stated in another way, that these prayers assume the fact that the plaintiff had not been paid for all services rendered Ella M. Copperfield.
The appellant further contends that there is no evidence that the plaintiff was not fully paid. *Page 45 
One of the essential elements of the plaintiff's case is non-payment. The dclaration alleges that money was payable by the defendant's testatrix in her lifetime to the plaintiff, and is equivalent to saying that it has not been paid, for if it has been paid it is not payable.
This allegation is a necessary part of the declaration, and when omitted makes it demurrable. Merryman v. Rider,34 Md. 98; Tyng v. Woodward, 121 Md. 422.
Payment may be proved under the general issue plea. 1 Poe, Pl. Pr., secs. 607-608; Seff v. Brotman, 108 Md. 278; Huff v.Simmers, 114 Md. 555.
The defendant's general issue plea put in issue all of the averments of the narr. Herrick v. Swomley, 56 Md. 439.
It is clear that non-payment being a necessary allegation, and having been so alleged in the declaration in this case, and having been denied by the defendant, by filing the general issue plea, it is incumbent upon the plaintiff to offer evidence tending to prove non-payment. Gill v. Donovan, 96 Md. 518.
In that case, which was a suit by the appellee to recover for services rendered the appellant's intestate during her lifetime, in passing upon an exception to the evidence of a witness to the effect that the witness had heard the intestate say, about three weeks before she died, she had not given the appellee anything for his services, the court, through Judge Jones, said: "The admissions testified to by this last-named witness went to the appellee's whole case; all of them to the merits and some of them to the appellee's replication to the plea of the statute. It was a part of the appellee's case to show she had received no payment for her services, and that this had been admitted by Mrs. Staylor within time before suit brought to sustain her replication of new promise. The evidence in question was, therefore, directly in support of the issues on trial."
A prayer cannot assume any fact when the onus of proving such facts rests upon the party asking the instruction, no matter how clear his proof on the subject may be. Turner *Page 46 
v. Ellicott, 9 Md. 52; Balto.  S.R.R. Co. v. Woodruff,4 Md. 242; Balto.  O.R. Co. v. Hendricks, 104 Md. 76;Coastwise Shipbldg Co. v. Tolson, 132 Md. 203.
In the Hendricks case, supra, Judge McSherry said: "Now, a prayer is defective in its structure if it either expressly or inferentially assumes as proved a fact which should be submitted to the jury for them to find, especially when the burden of proving that fact is upon the party presenting the prayer."
And in Md.  Del. R.R. Co. v. Porter, 19 Md. 468, this Court held: "The exclusion from a prayer of a fact necessary and material to support the instruction sought, constitutes an objection not less fatal than would be the assumption of the same fact, for in either case the tendency is to force a verdict on facts, the finding of which is taken from the jury."
In the case now under consideration the plaintiff's first and fifth prayers instruct the jury they must find for the plaintiff, if they find the facts therein detailed, but either totally ignore the issue of non-payment or assume the fact of non-payment.
The effect of granting these prayers was to mislead the jury by allowing them to disregard the issue of non-payment, and to believe that they were only required to find affirmatively from the evidence the facts set out in the prayers, in order to render a verdict for the plaintiff.
The evidence shows that the claim of the plaintiff was for services extending over a period of eleven years, that during that period he had in his possession large sums of money belonging to the decedent; that from time to time the plaintiff rendered to the decedent statements of account in respect to receipts and disbursements in connection with the management of her farm, and that on September 27th, 1920, shortly before her death, and after the sale of the farm to Steele, the plaintiff rendered such an account showing the item "Sept. 25 To check to balance account $323.44," with which he sent a letter stating: "I am enclosing my ck. of *Page 47 
$323.44 and statement which balance my books to date." The evidence fails to disclose any demand by the plaintiff upon the decedent for payment during her lifetime. This evidence all tends to create the presumption of payment, and the plaintiff's first and fifth prayers should have been so framed as to submit the issue of non-payment to the jury.
It follows that it was error not to have done so, and the judgment must be reversed.
Judgment reversed and new trial awarded, with costs to theappellant.